Title: To James Madison from St. Mary’s Seminary, June 1808
From: St. Mary’s Seminary
To: Madison, James


1808. College charges as Specified in the prospectus.
December 7.  "  Washing two quarters$9."mending linen and Stockings3"
Doctor’s fees and medicines4.  "paper Slates quills & c.  3."
Postage & penny post Common.  "28.
Six months board & Tuition in advance115.  "134.28.Classic books.June 1st.  "  Dialogues de Lucien1.25.
October 4.  "  Bossut’s Geometry Binding"  50.5.  "  Ciceronis Orationes delphini
3 50.histoire de Rome"  87 1/2.6 12 1/2Expenses foreign to the pension, which according to the prospectus, the College advances at the request of the parents.Clothing.August 12.  "  1. p of Suspenders"50.mending Clothes from the 16th. of July"43.
 4. p. of Shoes 1. p of pumps, 16th., 23th., 30th. July, 13th. august11 50.
mending from 6th. august"75.October. 10.
  1. yard 1/8 cloth for a pantaloon6.18Trimming 75. making 1.502.25.November 5.
  mending Clothes from his Return"50.2. p of shoes from 5th., 12th., 9ber4.50.19.  " mending Clothes"12 1/226. 73 1/2

amount Carried over$167.14.1808. Amount Brought Forward$167.14.Accomplishments.August 13.  " Paid Forster Writing master 3 months Lessons as Pr bill11.40
November 3.  "  Paid Brunelot dancing Master 3 quarters Lessons till the vacation 36"47.40Extra-money advanced.July 4 " money advanced1."
August 13 "
 ditto3"
October 10 " money advanced to him for buy a p of boots and a hat15."
November 3 " Subscription to Mr. George’s funeral1"20"
R.
$234 54.
